Exhibit 10.4.6

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT (the “Agreement”), dated as of the Grant Date set forth
in the Notice of Grant (as defined below), between Gogo Inc., a Delaware
corporation (the “Company”), and the Participant whose name appears in the
Notice of Grant (the “Participant”), pursuant to the Gogo Inc. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
Capitalized terms that are not defined herein shall have the meanings given to
such terms in the Plan.

1. Confirmation of Grant, Option Price.

(a) Confirmation of Grant. The Company hereby evidences and confirms the grant
to the Participant of options to purchase the number of shares of Stock (the
“Options”) set forth in the Gogo Inc. 2016 Omnibus Incentive Plan Stock Option
Grant Notice delivered by the Company to the Participant (the “Notice of
Grant”). The Options are not intended to be incentive stock options under the
U.S. Internal Revenue Code of 1986, as amended. This Agreement is entered into
pursuant to, and the terms of the Options are subject to, the terms and
conditions of the Plan, which is incorporated by reference herein. If there is
any inconsistency between this Agreement and the terms of the Plan, the terms of
the Plan shall govern. The Options shall be considered a Service Award under the
Plan.

(b) Exercise Price. The Options shall have the Exercise Price set forth in the
Notice of Grant.

2. Vesting, Exercisability and Exercise.

(a) Vesting. Except as otherwise provided in Section 3, the Options shall vest
and become exercisable in the amounts and on the vesting dates set forth in the
Notice of Grant, subject to the continuous employment of the Participant with
the Company or a Subsidiary until the applicable vesting date.

(b) Exercise; Condition to Exercise. Once vested and exercisable in accordance
with the provisions of this Agreement, the Options may be exercised at any time
and from time to time prior to the date such Options terminate pursuant to
Section 3. The Participant may exercise all or a portion of the Options by
giving notice to the Company or a brokerage firm designated or approved by the
Company, in form and substance satisfactory to the Company, which will state the
Participant’s election to exercise the Options and the number of shares of Stock
for which the Participant is exercising Options. The notice must be accompanied
by full payment of the exercise price for the number of shares of Stock the
Participant is purchasing. The Participant may make this payment in any
combination of the following: (a) by cash; (b) by check acceptable to the
Company; (c) by tendering (either actually or by attestation) shares of Stock
the Participant has owned for at



--------------------------------------------------------------------------------

least six months (if such holding period is necessary to avoid a charge to the
Company’s earnings); (d) to the extent permitted by law, by instructing a broker
to deliver to the Company the total payment required in accordance with
procedures established by the Company; or (e) by any other method permitted by
the Committee.

(c) Cashless Exercise. In lieu of tendering the exercise price to the Company in
accordance with Section 2(b), the Participant may elect to perform a “Cashless
Exercise” of the Options, in whole or in part, by surrendering the Options to
the Company, marked “Cashless Exercise” and designating the number of shares of
Stock desired by the Participant out of the total for which Options are
exercisable. The Participant shall thereupon be entitled to receive the number
of shares of Stock having a Fair Market Value equal to the excess of (i) the
then Fair Market Value per share of Stock multiplied by the number of the shares
of Stock into which the Options designated by the Participant would have been
exercisable pursuant to Section 2(b) upon payment of the exercise price by the
Participant over (ii) the exercise price the Participant would have been
required to pay under Section 2(b) in respect of such an exercise.

3. Termination of Options

(a) Normal Expiration Date. Unless earlier terminated pursuant to Section 3(b),
the Options shall terminate on the tenth anniversary of the Grant Date (the
“Normal Expiration Date”), if not exercised prior to such date.

(b) Termination of Employment.

(i) Death, Disability or Retirement. If a Participant’s employment with the
Company terminates due to death, Disability or Retirement, the Option shall be
deemed vested to the extent of the number of Options that would have vested had
the Participant’s Service continued until the next vesting date immediately
following the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and may thereafter be exercised by the Participant or the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and (ii) the Normal Expiration Date. Any remaining unvested Options
shall immediately be forfeited and canceled effective as of the date of the
Participant’s death or effective date of the Participant’s Termination of
Service due to Disability or Retirement. For purposes of this Agreement,
“Retirement” shall mean a Participant’s Termination of Service with the Company
(other than a

 

2



--------------------------------------------------------------------------------

termination for Cause) occurring on or after the date on which either (x) the
Participant reaches the age of 65 or (y) the Participant’s age plus years of
service equal seventy-five (75) (as determined by the Committee in its sole
discretion).

(ii) Cause. If a Participant’s employment with the Company is terminated by the
Company for Cause, the Option, whether or not vested, shall terminate
immediately upon such Termination of Service.

(iii) Other Reasons. If a Participant’s employment with the Company is
terminated due to circumstances other than as set forth in Sections 3(b)(i) or
(ii), the Option shall be vested only to the extent it is vested on the
effective date of the Participant’s Termination of Service and may thereafter be
exercised by the Participant until and including the earliest to occur of
(i) the date which is 90 days after the effective date of the Participant’s
Termination of Service, (ii) the date the Participant breaches an employment,
noncompetition, nonsolicitation, confidentiality, inventions or similar
agreement between the Company and the Participant (an “Employment Agreement”)
and (iii) the Normal Expiration Date.

(iv) Death Following Termination. If the Participant dies during the period set
forth in Section 3(b)(i) or (iii), the Option shall be vested only to the extent
it is vested on the date of death and may thereafter be exercised by the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of death and (ii) the Normal Expiration Date.

(c) Change in Control. In the event of a Change in Control, the Options shall
vest or continue and shall have such treatment, as set forth in the Plan.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
exercise of the Options unless such shares are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or, if such shares are not then
so registered, such sale would be exempt from the registration requirements of
the Securities Act. The sale of such shares must also comply with other
applicable laws and regulations governing the shares and Participant may not
sell the shares of Stock if the Company determines that such sale would not be
in material compliance with such laws and regulations.

5. Participant’s Rights with Respect to the Options.

(a) Restrictions on Transferability. The Options granted hereby are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly,

 

3



--------------------------------------------------------------------------------

be offered, transferred, sold, pledged, hedged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock underlying the Options
unless and until shares of Stock are issued to the Participant upon exercise
thereof.

6. Adjustments. The number, class and Exercise Price of the shares of Stock
covered by the Options shall be adjusted by the Committee to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as the Board determines in its
sole discretion.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

 

4



--------------------------------------------------------------------------------

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to a Participant in cash (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of the
Options as may be necessary in the opinion of the Employer to satisfy tax
withholding required under the laws of any country, state, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. The Company may require the recipient of the shares of Stock to remit
to the Company an amount in cash sufficient to satisfy the amount of taxes
required to be withheld as a condition to the issuance of such shares. The
Committee may, in its discretion, require the Participant to elect, subject to
such conditions as the Committee shall impose, to meet such obligations by
having the Company withhold or the Participant sell the least number of whole
shares of Stock having a Fair Market Value sufficient to satisfy all or part of
the amount required to be withheld.

(e) Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such
misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Options subject to this Agreement held by such
Participant at the time of such restatement, (b) that the Participant forfeit
some or all of shares of Stock held by the Participant at the time of such
restatement that had been received upon exercise of Options subject to this
Agreement during the twelve-month period (or such other period as determined by
the Committee) prior to the financial restatement, and (c) that the Participant
pay to the Company in cash all or a portion of the proceeds that the Participant
realized from the sale of shares of Stock that had been received upon exercise
of any Options subject to this Agreement within the period commencing twelve
months (or such other period as determined by the Committee) prior to the
financial restatement. The Company may also cancel or reduce, or require a
Participant to forfeit and disgorge to the Company or reimburse the Company for,
any Options granted or vested and any gains earned or accrued, due to the
vesting or exercise of Options or sale of any Stock acquired upon exercise of an
Option, to the extent permitted or required by, or pursuant to any Company
policy implemented as required by, applicable law, regulation or stock exchange
rule as from time to time may be in effect (including but not limited to The
Dodd–Frank Wall Street Reform and Consumer Protection Act and regulations and
stock exchange rules promulgated pursuant to or as a result of such Act).

 

5



--------------------------------------------------------------------------------

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Options
evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Options is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; and (e) that the future value of the Stock is
unknown and cannot be predicted with certainty.

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Options evidenced hereby, the Participant: (a) authorizes the Company, the
Participant’s employer, if different, and any agent of the Company administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its affiliates any information and data the Company requests in order to
facilitate the grant of the Award and the administration of the Plan; (b) waives
any data privacy rights the Participant may have with respect to such
information; and (c) authorizes the Company and its agents to store and transmit
such information in electronic form.

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, Participant hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Options via Company website, email or other electronic delivery.

(j) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

(l) Acceptance of Options and Agreement. The Participant has indicated his or
her consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Participant by or on behalf of the Company. The

 

6



--------------------------------------------------------------------------------

Participant acknowledges receipt of the Plan, represents to the Company that he
or she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Options under this Agreement, agrees to be bound
by the terms of this Agreement and the Plan. The Participant and the Company
each agrees and acknowledges that the use of electronic media (including,
without limitation, a clickthrough button or checkbox on a website of the
Company or a third-party administrator) to indicate the Participant’s
confirmation, consent, signature, agreement and delivery of this Agreement and
the Options is legally valid and has the same legal force and effect as if the
Participant and the Company signed and executed this Agreement in paper form.
The same use of electronic media may be used for any amendment or waiver of this
Agreement.

 

7